Title: From David Cobb to William Heath, 20 June 1782
From: Cobb, David
To: Heath, William


                  
                     Sir
                     Head Quarters June 20th
                     1782
                  
                  I am directed by the Commander in Chief, who went to Poukepsie
                     early this morning, to acknowledge the receipt of your favors of the 18th
                     & 19th, & to inform you that he has placed the Contract on such
                     footing, that in future, he hopes, no complaint will arise for want of
                     provision, or from the Officers not having their wishes gratified by the mode
                     of Issues, the alteration of the Contract only waits for Mr Morris approbation
                     and that the Pay of the Army depends altogether on the compliance of the
                     several States with the requisitions of Congress, without which it is utterly
                     impossible for Mr Morris to give the Army a farthing.
                  Inclosed is a furlough for honest Jones of the 9th Regt. the
                     place of his abode must be mentioned & the furlough registered in the
                     Books of the Regt.
                  Your private Letter which the Genl has recev’d, will be answered
                     when he returns from Poukepsie.
                  
               